       Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 1 of 10



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RICKY TYRONE FOSTER,                             )   Case No.: 1:18-cv-01511-DAD-SAB (PC)
                                                      )
12                    Plaintiff,                      )   ORDER WITHDRAWING FINDINGS AND
                                                      )   RECOMMENDATIONS ISSUED ON APRIL 16,
13          v.                                            2020
                                                      )   (ECF No. 33)
14                                                    )
     C. BAKER, et.al.,
                                                      )   FINDINGS AND RECOMMENDATIONS
15                    Defendants.
                                                      )   RECOMMENDING DEFENDANTS’
                                                      )   EXHAUSTION MOTION FOR SUMMARY
16                                                    )   JUDGMENT BE GRANTED
                                                      )   (ECF No. 16)
17                                                    )
18          Plaintiff Ricky Tyrone Foster is a state prisoner pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          Currently before the Court is Defendants’ exhaustion motion for summary judgment, filed
21   February 12, 2020.
22                                                        I.
23                                     PROCEDURAL BACKGROUND
24          On October 30, 2018, Defendant Baker and Navarro removed this action from the Kern County
25   Superior Court.
26          On January 13, 2020, the undersigned screened Plaintiff’s first amended complaint and found
27   that Plaintiff stated a cognizable claim for retaliation and failure to intervene while Plaintiff was
28   assaulted by another inmate against Defendants C. Baker, J. Navarro, John Doe 1 and John Doe 2.
                                                          1
         Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 2 of 10



1            As previously stated, on February 12, 2020, Defendants filed the instant motion for summary

2    judgment. (ECF No.. 16.) Plaintiff filed an opposition on March 4, 2020, and Defendants filed a reply

3    on March 10, 2020. (ECF Nos. 27, 28, 29.) On March 24, 2020, Plaintiff filed a second opposition

4    and a surreply.1 (ECF Nos. 30, 31.)

5            On April 16, 2020, the undersigned issued Findings and Recommendations recommending that

6    Defendants’ motion for summary judgment be denied. (ECF No. 33.) The Findings and

7    Recommendations were served on the parties and contained notice that objections were to be filed

8    within thirty days. (Id.) Defendants filed objections on May 15, 2020, and Plaintiff filed response on

9    June 3, 2020, and an amended response on July 16, 2020. (ECF Nos. 34, 35, 36.)

10           The undersigned has reviewed Defendants’ objections and Plaintiff’s responses, and finds that

11   the April 16, 2020 Findings and Recommendations shall be withdrawn and reissued anew herein.

12                                                              II.

13                                                  LEGAL STANDARD

14           A.       Statutory Exhaustion Requirement

15           The Prison Litigation Reform Act (PLRA) of 1995, requires that prisoners exhaust “such

16   administrative remedies as are available” before commencing a suit challenging prison conditions.” 42

17   U.S.C. § 1997e(a); see Ross v. Blake, __ U.S. __ 136 S.Ct. 1850 (June 6, 2016) (“An inmate need

18   exhaust only such administrative remedies that are ‘available.’”). Exhaustion is mandatory unless

19   unavailable. “The obligation to exhaust ‘available’ remedies persists as long as some remedy remains

20   ‘available.’ Once that is no longer the case, then there are no ‘remedies … available,’ and the prisoner

21   need not further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005) (emphasis

22   in original) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)).

23           This statutory exhaustion requirement applies to all inmate suits about prison life, Porter v.

24   Nussle, 534 U.S. 516, 532 (2002) (quotation marks omitted), regardless of the relief sought by the

25   prisoner or the relief offered by the process, Booth v. Churner, 532 U.S. 731, 741 (2001), and

26
27   1
       No further briefing on Defendants’ motion for summary judgment is permitted absent leave of court. The Court did not
     grant Plaintiff leave to file a surreply, and the Court does not desire any further briefing on the motion. Accordingly,
28   Plaintiff’s surreply and second opposition were not properly filed and need not be considered.

                                                                 2
       Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 3 of 10



1    unexhausted claims may not be brought to court, Jones v. Bock, 549 U.S. 199, 211 (2007) (citing Porter,

2    534 U.S. at 524).

3           The failure to exhaust is an affirmative defense, and the defendants bear the burden of raising

4    and proving the absence of exhaustion. Jones, 549 U.S. at 216; Albino v. Baca, 747 F.3d 1162, 1166

5    (9th Cir. 2014). “In the rare event that a failure to exhaust is clear from the face of the complaint, a

6    defendant may move for dismissal under Rule 12(b)(6).” Albino, 747 F.3d at 1166. Otherwise, the

7    defendants must produce evidence proving the failure to exhaust, and they are entitled to summary

8    judgment under Rule 56 only if the undisputed evidence, viewed in the light most favorable to the

9    plaintiff, shows he failed to exhaust. Id.

10          B.      Summary Judgment Standard

11          Any party may move for summary judgment, and the Court shall grant summary judgment if the

12   movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

13   judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted); Albino, 747 F.3d at 1166;

14   Washington Mut. Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position, whether it

15   be that a fact is disputed or undisputed, must be supported by (1) citing to particular parts of materials

16   in the record, including but not limited to depositions, documents, declarations, or discovery; or (2)

17   showing that the materials cited do not establish the presence or absence of a genuine dispute or that the

18   opposing party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)

19   (quotation marks omitted). The Court may consider other materials in the record not cited to by the

20   parties, although it is not required to do so. Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified

21   Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011,

22   1017 (9th Cir. 2010).

23          The defendants bear the burden of proof in moving for summary judgment for failure to exhaust,

24   Albino, 747 F.3d at 1166, and they must “prove that there was an available administrative remedy, and

25   that the prisoner did not exhaust that available remedy,” id. at 1172. If the defendants carry their burden,

26   the burden of production shifts to the plaintiff “to come forward with evidence showing that there is

27   something in his particular case that made the existing and generally available administrative remedies

28   effectively unavailable to him.” Id. “If the undisputed evidence viewed in the light most favorable to

                                                          3
       Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 4 of 10



1    the prisoner shows a failure to exhaust, a defendant is entitled to summary judgment under Rule 56.”

2    Id. at 1166. However, “[i]f material facts are disputed, summary judgment should be denied, and the

3    district judge rather than a jury should determine the facts.” Id.

4                                                       III.

5                                                 DISCUSSION

6           A.      Description of CDCR’s Administrative Remedy Process

7           Plaintiff is a state prisoner in the custody of the California Department of Corrections and

8    Rehabilitation (“CDCR”), and CDCR has an administrative remedy process for inmate grievances. Cal.

9    Code Regs. tit. 15, § 3084.1 (2014). Compliance with section 1997e(a) is mandatory and state prisoners

10   are required to exhaust CDCR’s administrative remedy process prior to filing suit in federal court.

11   Woodford v. Ngo, 548 U.S. 81, 85-86 (2006); Sapp v. Kimbrell, 623 F.3d 813, 818 (9th Cir. 2010).

12   CDCR’s administrative grievance process for non-medical appeals consists of three levels of review:

13   (1) first level formal written appeals; (2) second level appeal to the Warden or designees; and (3) third

14   level appeal to the Office of Appeals (OOA). Inmates are required to submit appeals on a standardized

15   form (CDCR Form 602), attach necessary supporting documentation, and submit the appeal within thirty

16   days of the disputed event. Cal. Code Regs. tit. 15, §§ 3084.2, 3084.3(a), 3084.8(b). The California

17   Code of Regulations also requires the following:

18          The inmate or parolee shall list all staff member(s) involved and shall describe their
            involvement in the issue. To assist in the identification of staff members, the inmate or parolee
19          shall include the staff member’s last name, first initial, title or position, if known, and the dates
            of the staff member’s involvement in the issue under appeal. If the inmate or parolee does not
20
            have the requested identifying information about the staff member(s), he or she shall provide
21          any other available information that would assist the appeals coordinator in making a
            reasonable attempt to identify the staff member(s) in question.
22
23   Cal. Code Regs. tit. 15, § 3084.2(a)(3).
24          B.      Summary of Allegations Underlying Plaintiff’s Claims
25          On October 23, 2016, Plaintiff was informed by prison officials that another prisoner was
26   serving time for being a child molester.
27          Plaintiff filed a complaint to the prison law office on November 21, 2016, which resulted in an
28   investigation and video recording of Plaintiff.
                                                          4
         Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 5 of 10



1               On March 23, 2017, Plaintiff filed an inmate appeal against captain Gamboa and officer

2    Longoria for retaliation for filing prior inmate grievances.

3               On April 14, 2017, Plaintiff’s appeal was partially granted and Plaintiff was cleared of any

4    gang affiliation.

5               Plaintiff filed a third complaint with the prison law office for a murder cover-up.

6               In late 2017, two Black gang members who were known to be enemies were housed together

7    which resulted in one being killed. The incident was reported to the local news stations which caused

8    the victim’s family to be contacted by members of the gang. Plaintiff filed several inmate appeals

9    against Warden D. Davey for misconduct.

10              On August 6, 2017, Plaintiff was attacked by inmate Abella while Plaintiff was secured and

11   strapped to an ambulance hospital gurney and was attacked by another inmate. Defendants C. Baker,

12   J. Navarro and John Does 1 and 2, permitted inmate Abella to be left unhandcuffed and to attack

13   Plaintiff in retaliation for filing prior complaints.

14              C.       Statement of Undisputed Facts2

15              1.       The California Department of Corrections and Rehabilitation (CDCR) uses a program

16   called the Inmate Appeals Tracking System (IATS) to electronically log and track non-medical

17   appeals through all levels of review. (Pollard Decl. ¶ 4; Ceballos Decl. ¶ 4; Vasquez Decl. ¶ 3.)

18              2.       At all relevant times, CDCR, Calipatria State Prison (CAL) and California State Prison,

19   Corcoran (CSP-COR) had an administrative process available for inmates to submit appeals. (Pollard

20   Decl. ¶ 4; Ceballos Decl. ¶ 4; Vasquez Decl. ¶ 3.)

21              3.       The CAL and CSP-COR Appeals Office receive, review, and track all non-medical

22   inmate appeals submitted for first and second-level review concerning events there. Accepted first

23   and second-level appeals are assigned a log number in the institutions’ IATS system (IATS I & II).

24   (Pollard Decl. ¶¶ 2-5; Ceballos Decl. ¶¶ 2-5.)

25              4.       CDCR’s Office of Appeals (OOA) receives, reviews, and maintains inmates’ non-

26   medical appeals accepted at the third and final level of administrative review. When OOA receives an

27
28   2
         Hereinafter referred to as “UF.”

                                                             5
       Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 6 of 10



1    appeal, it is assigned a third level tracking number and entered into OOA’s computer tracking system

2    (IATS III). (Vasquez Decl. ¶¶ 2-3.)

3           5.      The events that are the subject of this lawsuit occurred at CSP-COR on August 6, 2017.

4    (Am. Compl., ECF NO. 9 at 8.)

5           6.      On September 5, 2017, Plaintiff transferred out of CSP-COR, and he arrived at CAL on

6    September 6, 2017. (Mathison Decl. ¶ 2, Ex. A.)

7           7.      Plaintiff’s administrative appeal of the lawsuit events, institutional log no. CAL-17-

8    01322, was received by the CAL Appeal Office on September 11, 2017. The appeal was forwarded to

9    the CSP-COR Appeals Office for review, with notice to Plaintiff of that action. (Pollard Decl. ¶ 7, Ex.

10   B.)

11          8.      The appeal was received by the CSP-COR Appeals Office on September 15, 2017, and

12   assigned log no. CSPC-8-17-04927. In the appeal Plaintiff alleged that on August 6, 2017, as two

13   unknown correctional officers stood by, he was subjected to excessive force when another inmate

14   attempted to assault him. The appeal does not identify the names of any prison staff involved in the

15   incident. The appeal was bypassed for the first level review. In a second level decision dated October

16   20, 2017, the appeal was partially granted, in that an appeal inquiry (investigation) was conducted and

17   it was determined that prison staff did not violate CDCR policy with respect to the issues appealed. In

18   an amended second level decision dated March 17, 2018, the same decision was reached, adding a

19   note that on November 3, 2017, the investigation report was completed, and determined policy was not

20   violated and no further action was necessary. (Ceballos Decl. ¶ 7, Ex. B.)

21          9.      The appeal was received by the OOA for third level review on April 20, 2018, and

22   assigned a Third Level Review No. 1805816. On July 17, 2018, the appeal was cancelled at the third

23   level for exceeding time constraints, because the appeal was initially submitted at the institutional

24   level more than thirty days after the appealed events occurred. The cancellation notice informed

25   Plaintiff that once an appeal had been cancelled it may not be resubmitted, but that a separate appeal

26   could be filed on the cancellation decision. (Vasquez Decl. ¶ 6.)

27          10.     Plaintiff did not submit an appeal of the cancellation decision. (Vasquez Decl. ¶ 6.)

28

                                                         6
       Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 7 of 10



1           11.     From the time of the subject events on August 6, 2017, until Plaintiff filed this lawsuit

2    on August 27, 2018, he submitted no other appeals that concerned the lawsuit events. (Pollard Decl. ¶

3    8; Ceballos Decl. ¶ 8; Vasquez Decl. ¶ 7.)

4           D.      Analysis of Defendants’ Motion

5           Defendants argue that Plaintiff’s administrative appeal relating to the events at issue herein

6    was cancelled at the third level of review for exceeding the time limits, and Plaintiff did not appeal the

7    cancellation. In addition, the relevant appeal did not name or identify the Defendants in order to

8    properly put the prison on notice of the issues.

9           In opposition, Plaintiff argues that he filed the grievance on September 5, 2017, after being

10   retaliated against and subjected to excessive force. Plaintiff further submits that he was not given any

11   timely reports of the named correctional officers which is why he was not able to attach any of the

12   incident reports to his grievance.

13          Viewed in the light most favorable to Plaintiff, and drawing all reasonable inferences in

14   Plaintiff’s favor for purposes of this motion, Defendants have not met their burden of proof in

15   demonstrating that Plaintiff failed to exhaust the “available” administrative remedies.

16          As an initial matter, there is no dispute that CAL and CSP-COR had an administrative process

17   available to Plaintiff and that Plaintiff availed himself of the process.

18          The parties agree that Plaintiff submitted Appeal Log No. CSPC-8-17-04927 concerning the

19   events at issue in this action. It is undisputed that the events at issue in this action took place on

20   August 6, 2017, which triggered the applicable 30-day deadline. Defendants submit the declaration of

21   D. Pollard, Appeals Coordinator at CAL, who declares that Plaintiff’s appeal (Appeal Log No. CAL-

22   O-17-01322) was received on September 11, 2017, and the appeal was forwarded to CSP-COR

23   Appeals Office for review. (Pollard Decl. ¶ 7.) J. Ceballos, Appeals Coordinator at CSP-COR,

24   declares that the appeal was received at CSP-COR on September 15, 2017. (Ceballos Decl. ¶ 7.) The

25   appeal was bypassed for the first level of review. (Id.) It was then denied at the second level review

26   on October 20, 2017. (Id.) An amended second level decision was issued on March 17, 2018, the

27   same decision was reached, with a notation that on November 3, 2017, the investigations was

28   completed and it was determined that policy was not violated. (Id.) Plaintiff then submitted the

                                                           7
         Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 8 of 10



1    appeal to the third and final level of review. On July 17, 2018, the appeal was denied at the third level

2    of review as untimely finding that the appeal was not received until September 11, 2017. (Vasquez

3    Decl. ¶ 6, Ex. B.) Defendants argue that Plaintiff has not exhausted the administrative remedies

4    because the appeal was denied at the third level of review as untimely.

5             Defendants do not dispute (and it is therefore undisputed) that Log No. CSPC-8-17-04927 is

6    self-dated September 5, 2017. It is further undisputed that the appeal was stamped received by the

7    CAL Appeals Office on September 11, 2017, at the second level of review, which Defendants contend

8    was untimely under the 30-day deadline. However, Defendants reliance on section 3084.8 does not

9    support their argument. Section 3084.8(b), states “an inmate or parolee must submit the appeal within

10   30 calendar days of (1) [t]he occurrence of the evidence or decision being appealed…[¶].” Thus, the

11   plain language of the regulation states that Plaintiff need only submit the grievance within thirty

12   calendar days of the incident being appealed. The regulation does not contain language that supports

13   Defendants’ contention that the Appeals Office must actually receive the grievance by such date.

14   Defendants provide no evidence to determine the date in which Plaintiff submitted his appeal to the

15   second level of review, and the date of the appeal (i.e., September 5, 2017) is within the 30-day time

16   frame. Therefore, the rejection of Appeal Log No. CSPC-8-17-04927 as untimely was improper. See

17   McBride v. Lopez, 807 F.3d 982, 986 (9th Cir. 2015) (the third level decision rejecting Plaintiff’s

18   appeal as untimely was improper. A prison’s improper screening of a grievance can render the

19   administrative remedy process unavailable) (quoting Sapp v. Kimbrell, 623 F.3d 813, 823 (9th Cir.

20   2010).

21            Notwithstanding any improper screening, Defendants argue that Plaintiff was required to

22   appeal the third level cancellation of his appeal and his failure to do so rendered the administrative

23   appeal unexhausted. Defendants are correct. The July 17, 2018, cancellation notice informed Plaintiff

24   that once an appeal had been cancelled it may not be resubmitted, but that a separate appeal could be

25   filed on the cancellation decision.3 (UF 9.) However, it is undisputed that Plaintiff did not submit an

26
27   3
       The cancellation itself does not render the administrative process unavailable when an inmate still has some remaining
     remedy. Cal. Code Regs. tit. 15, § 3084.6(a)(3), (c), (3). Because CDCR allows the inmate to appeal the rejection and/or
28   cancellation decisions, in order to exhaust Plaintiff would have to establish that he appealed the cancellation. See, e.g.,

                                                                  8
       Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 9 of 10



1    appeal of the cancellation decision. (UF 10.) Rather, instead of appealing the cancellation decision,

2    Plaintiff submits that on November 22, 2017, he filed a CDCR Form 22 Inmate Request regarding the

3    status of his appeal. (Opp’n at 3-4, 37.) Then, on January 12, 2018, Plaintiff filed a petition for writ

4    of mandate in the Kings County Superior Court requesting that the Warden respond to his appeal. (Id.

5    at 4, 39.) It is clear that Plaintiff’s state court action involves the appeal that is the subject of the

6    events at issue in this case. (Id. at 41, 48.) After the petition was dismissed by the Kings County

7    Superior Court for failure to prosecute, Plaintiff appealed to the California Fifth Appellate District.

8    (Id. at 51.) On September 25, 2019, the appellate court reversed, and remanded the action back to the

9    superior court for further proceedings, stating “Foster seeks the writ of mandate so he can exhaust the

10   administrative procedures for inmate grievances and file a civil action to recover damages for personal

11   injuries, which include seven broken ribs.” (Id. at 52.) These circumstances demonstrate that Plaintiff

12   is attempting to pursue the administrative remedies through the state courts. Accordingly, there is no

13   evidence that Plaintiff properly resubmitted or properly appealed the cancellation such that it can be

14   deemed exhausted at the third level of review, and Defendants’ motion for summary judgment should

15   be granted.

16                                                               IV.

17                                        ORDER AND RECOMMENDATION

18            Based on the foregoing, it is HEREBY ORDERED that the Findings and Recommendation

19   issued on April 16, 2020 (ECF No. 33) is WITHDRAWN.

20            Further, it is HEREBY RECOMMENDED that Defendants’ exhaustion-related motion for

21   summary judgment be GRANTED.

22            This Findings and Recommendation will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days after

24   being served with this Findings and Recommendation, the parties may file written objections with the

25
26   Cortinas v. Portillo, 754 Fed. Appx. 525, 527 (9th Cir. 2018) (“some remedy was available to [inmate] because he could
     have appealed his improper cancellation.”); see also Wilson v. Zubiate, 718 Fed. App’x 479, 482 (9th Cir. 2017)
27   (“[Plaintiff] had the possibility of appealing the cancellation decision and therefore cannot show that he was ‘thwarted by
     improper screening.’”). Plaintiff did not appeal any cancelled appeal during the relevant time frame. (UF 10.)
28

                                                                  9
      Case 1:18-cv-01511-DAD-SAB Document 37 Filed 09/23/20 Page 10 of 10



1    Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

2    Recommendation.” The parties are advised that failure to file objections within the specified time may

3    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

4    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

5
6    IT IS SO ORDERED.

7    Dated:    September 23, 2020
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       10
